Citation Nr: 9900438	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-49 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a temporary total disability evaluation 
pursuant to 38 C.F.R. 
§ 4.29 based on hospitalization from July 29, 1993 through 
November 11, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
September 1953.

This matter arises from a May 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The case was referred to the Board of Veterans 
Appeals (Board) for resolution. 

The Board notes that the veterans original appeal included 
the issue of competency based upon a November 1993 RO finding 
of incompetency.  Subsequent to a January 1997 Board remand 
and additional development, the veteran was found competent 
for VA purposes to handle his financial affairs.  
Accordingly, as there is no longer a case or controversy, 
with regard to this issue, the Board is without jurisdiction 
and the claim is dismissed.  See Thomas v. Brown, 9 Vet. App. 
269, 270 (1996); AB v. Brown, 6 Vet. App. 35, 38 (1993).   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his manic depressive disorder is 
more disabling than reflected by the currently assigned 50 
percent disability evaluation.  He further contends that he 
should receive 100 percent disability evaluation for his 
hospitalization from July to November 1993 because it was due 
to symptoms associated with his bipolar disorder. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a disability evaluation in excess of 50 
percent for bipolar disorder and against entitlement to a 100 
percent temporary total disability evaluation for a period of 
hospitalization from July 29, 1993 through November 11, 1993.


FINDINGS OF FACT

1.  The veterans bipolar disorder is currently stable and 
productive of no more than considerable impairment as 
manifested by limited memory recall.

2.  The veterans hospitalization from July 29, 1993 through 
November 11, 1993 was primarily due to delirium as a result 
of alcohol dependence, without treatment required in excess 
of 21 days for symptoms of bipolar disorder.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 50 percent for bipolar disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1996).
 
2.  The criteria for a temporary total evaluation based upon 
the provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from July 29, 1993, through November 11, 
1993, have not been met. 38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 4.29 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating for Bipolar Disorder

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1998).  

In the instant case, the veteran was granted service 
connection for a psychiatric disorder effective September 
1954, which has been diagnosed for the past several years as 
bipolar disorder.  He was hospitalized from July 29 1993 
through November 11, 1993, for treatment of an organic mood 
disorder and symptoms related to alcohol dependency, 
including alcoholic encephalopathy and alcoholic peripheral 
neuropathy (as explained further in the second portion of 
this decision).  He was also treated for lithium toxicity 
which was remedied with the cessation of the medication.  His 
condition was stabilized at the time of discharge and he was 
referred for outpatient treatment.

VA outpatient clinic records from February 1996 through 
February 1997 show that the veterans bipolar disorder was 
stable with evidence of some dysthymia in February 1997.  He 
was to follow up with his psychiatrist.  

The veteran was afforded a VA examination in April 1998.  He 
reported that he did not have any manic or hypomanic symptoms 
and that his sleep was adequate.  He denied anxiety or 
depression-like symptoms.  The mental status evaluation noted 
a good mood with an expansive affect.  His voice was loud but 
there was no pressured speech.  He was initially confused as 
to why he was being examined but later acknowledged that he 
had requested an increase in his disability rating.  There 
was no impairment of thought process or communication, and 
behavior was appropriate.  He was fully oriented and had a 
partial memory recall after 5 minutes.  There was no evidence 
of obsessive-type behaviors, panic attacks, depression, or 
anxiety.  However, his insight was poor into his problems and 
he acknowledged memory problems.  The diagnosis was reported 
as follows: Axis I  Prior history of bipolar disorder; 
alcohol dependence, now in remission; rule out alcohol-
induced persisting dementia; Axis V  Global assessment of 
functioning (GAF) in connection with the manic-depressive 
type disorder appeared relatively stable and rated at 60.  

The veteran is currently assigned a 50 percent disability 
evaluation pursuant to 38 C.F.R. § 4.13, Diagnostic Code 
9432, which refers to bipolar disorder.  During the pendency 
of this appeal, the regulations governing psychiatric 
disabilities were revised, effective November 7, 1996.  
Therefore, the veterans claim will be reviewed under both 
the old and new regulations, in keeping with the Courts 
mandate to have the most favorable version of the regulations 
apply to a veterans claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).   

Under the regulations in effect prior to November 1996, a 50 
percent evaluation was indicative of considerable industrial 
impairment.  Such disability was demonstrated by an inability 
to maintain effective or favorable relationships with people 
such that ones reliability, flexibility and efficiency 
levels were considerably impaired.  38 C.F.R. § 4.132, 
Diagnostic Code 9505.    

A 50 percent evaluation under the revised regulations is 
indicative of occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation under the previous regulations was 
assigned when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.

Under the revised regulations, a 70 percent rating is 
assigned when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

In the instant case, the evidence of record does not support 
an increased disability evaluation for symptoms associated 
with bipolar disorder.  As indicated in the VA outpatient 
reports of 1996 and 1997, and confirmed by the April 1998 VA 
examination report, the veterans condition with respect to 
manic depressive illness is stable.  He is married and living 
with his wife.  He is shown to have an expansive affect 
without disturbances of speech.  There is no evidence of 
suicidal ideation or obsessional behavior and he clearly has 
the ability to function independently.  Indeed, as noted in 
the preceding portion of this decision, he has been found 
competent to handle his own funds.  His GAF is 60 which is 
indicative of no more than mild to moderate symptoms.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Moreover, 
the only symptom he exhibits that is indicative of a 50 
percent disability requirement is impaired memory, which 
appears to be related to alcohol dependency, rather than 
bipolar disorder.  However, as this particular rating has 
been in effect for more than twenty years (since 1978), it is 
protected from reduction.  38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951(b) (1998)

Accordingly, as there is no medical evidence of such severe 
impairment due to bipolar disorder, that the veteran has 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, a disability 
evaluation in excess of 50 percent is not warranted.   

The Board finds that the preponderance of the evidence is 
against the veterans claim, therefore, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


II.  Temporary Total Disability Evaluation Pursuant to § 4.29

The veteran asserts that his hospitalization from July 29, 
1993 through November 11, 1993 was due to the symptoms 
associated with his bipolar disorder.  He has requested a 
temporary total disability evaluation under the provisions of 
38 C.F.R. 
§ 4.29 (1998).

In order to be entitled to a temporary total evaluation based 
on this hospitalization it must be shown that the veteran was 
hospitalized for treatment of a service-connected disability 
for a period of at least 21 days.

A review of the record reveals that the veteran was initially 
admitted to a private hospital in July 1993 with confusion.  
His diagnoses were reported as organic mood disorder; lithium 
toxicity, and possible alcohol withdrawal.  He was 
transferred to a VA hospital on July 29, 1993 for evaluation 
of his mental status and placement in a nursing home.  He was 
found to be confused but not in distress.  A VA neurological 
evaluation indicated dementia and possible Korsakoffs 
syndrome secondary to his alcohol dependence.  During his VA 
hospitalization, the veteran attempted to leave against 
medical advice and was subsequently committed to a state 
institution for treatment of alcohol dependence and bipolar 
disorder.  He was noted to have had an adverse reaction to 
Lithium during his previous private hospital admission.  The 
VA discharge summary of August 25, 1993 reported diagnoses of 
bipolar disorder, manic; alcohol dependence, recurrent; and 
possible frontal lobe syndrome.  In March 1994, a VA 
physician stated that the veteran did not require 21 
consecutive days of hospitalization for treatment of his 
service-connected condition.  

The September 29, 1993 discharge summary from the state 
hospital admission reported final diagnoses of bipolar 
disorder, mixed, unspecified; alcohol dependence, severe; 
organic mental disorder, not otherwise specified.  He was 
noted to have a long history of alcohol abuse and had 
reportedly taken his last drink just prior to his initial 
hospital admission.  He experienced withdrawal symptoms 
during his hospitalization and was found to have an alcoholic 
peripheral neuropathy, hepatic involvement, and a mild 
alcoholic encephalopathy, but not to the extent of a 
diagnosis of Korsakoffs syndrome.   

Subsequent to a Board remand, the veterans file was reviewed 
by a VA psychiatrist to determine whether the veterans 
service-connected bipolar disorder had required more than 21 
days of hospitalization.  The psychiatrist reviewed all of 
the inpatient records and found that the veteran was admitted 
to the hospital because of delirium due to either alcohol 
withdrawal, or increase in lithium level and electrolyte 
imbalance due to drinking and behavior problems.  The 
psychiatrist could not point clearly to a single factor but 
noted that the hospitalization was due to a mixture of 
factors which indicated delirium, meaning an acute, organic 
brain change.  While the veteran was noted to have a long 
history of bipolar type disorder, the psychiatrist stated 
that this condition could have been exacerbated by the 
delirium, but it did not seem to be the major factor for the 
hospitalization, or the only reason.  

In reviewing the medical evidence of record surrounding the 
veterans hospital admission, the Board notes that it 
indicates primary treatment for alcohol related disabilities, 
which are not subject to compensation or direct service 
connection.  See 38 U.S.C.A. § 105(a).  While there was a 
temporary setback as reflected by the veterans toxic 
reaction to lithium, this was addressed and remedied 
immediately.  In addition, the examining VA psychiatrists 
opinion that the veteran was treated for delirium due to 
alcohol dependence, confirms that the veteran did not require 
hospitalization in excess of 21 days for his service-
connected bipolar disorder.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veterans claim and a temporary 
total disability evaluation is denied. 


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for bipolar disorder is denied.

Entitlement to a temporary total disability evaluation 
pursuant to 38 C.F.R. 
§ 4.29 based on hospitalization from July 29, 1993 through 
November 11, 1993 is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
